DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-13 directed to an intra-luminal device non-elected without traverse.  Accordingly, claims 1-13 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Amendment Text: claims 1-13 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 14 is directed to a method of removing a clot from a body lumen. This method contains the novel feature of “manipulating the elongated shaft to move the proximal end of the mesh segment a first distance in a first direction relative to the handle of the intraluminal device, and manipulating the core wire to move the distal end of the mesh segment a second distance in a second direction relative to the handle of the intraluminal device, wherein the first distance is equal to the second distance and wherein the first direction is opposite the second direction.” The closest prior art of Aboytes (US PGPub 2011/0213403) discloses a first and second direction that are opposites (paragraphs 48 and 76-77), but silent to the exact step of the manipulation of the elongated shaft/core wire in the same distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        07/15/2021


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3700